Citation Nr: 0001530	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUE


Entitlement to an increased (compensable) evaluation for a 
left varicocele.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1995 RO decision that denied an 
increased (compensable) rating for a service-connected left 
varicocele.  The veteran testified at a hearing at the RO in 
January 1996; at that time he was represented by the Veterans 
of Foreign Wars of the United States.  In May 1998, he 
appointed the Vietnam Veterans of America (VVA) to be his 
representative, but the VVA was granted a motion to withdraw 
as the veteran's representative in October 1999.  Following a 
notice that the VVA had withdrawn as his representative, the 
veteran failed to appoint another representative.


FINDING OF FACT

The veteran's left varicocele is currently asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for a left varicocele 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.104, Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from February 1953 to 
February 1955.  His service medical records, prior to the 
service separation examination, do not suggest any 
genitourinary pathology.  His January 1955 service separation 
examination noted no complaints although, on clinical 
evaluation of the genitourinary system, a left varicocele was 
noted.

In January 1965, the RO granted service connection for a left 
varicocele, rated noncompensable.

The veteran was seen at a VA outpatient clinic in October 
1972 for complaints of intermittent testalgia.  There were no 
voiding complaints.  There was no palpable abnormality of the 
testes, and the penis and scrotum were normal.  The 
impression was no pathological findings.  No further 
genitourinary evaluation was recommended.

In February 1973, Richard Forlano, M.D. reported that the 
veteran had a vasectomy in March 1972.  It was reported that 
the veteran had pain for a few days after the procedure.  In 
a telephone communication with Dr. Forlano in March 1973, he 
related that the veteran had the vasectomy for the purpose of 
sterility and that the procedure had nothing to do with a 
varicocele.

At an April 1973 VA examination, it was noted that the 
veteran was status post vasectomy and that he also had 
minimal bilateral varicocele.

In May 1973, the RO denied service connection for residuals 
of the vasectomy.

In December 1973, a private physician noted the veteran had a 
bilateral varicocele with epididymitis on the left.

On an April 1974 VA examination, there was a minimal 
bilateral varicocele and it was noted the veteran was post 
vasectomy.

VA outpatient and examination records in June and July 1986 
note the veteran had complaints of scrotal pain, assessed as 
left epididymitis.  On a September 1986 VA examination, it 
was noted that there was chronic epididymitis on the right 
and a questionable varicocele on the left.

A March 1995 private outpatient record shows the veteran 
complained of intermittent bilateral scrotal pain which he 
said he had since a surgical procedure in service.  
Examination showed he had very full and tender epididymis, 
bilaterally.  The doctor noted findings did not represent 
acute epididymitis.  Medications were recommended for pain 
control.  

In April 1995, the veteran filed a claim for an increased 
rating for his service-connected left varicocele.  With his 
claim he submitted a March 1995 statement from a private 
doctor who reported the veteran said he had had periodic pain 
and swelling in both testes since a surgical procedure.  
Examination showed the testes were normal, but both 
epididymides were swollen and tender.

On a November 1995 VA examination, the veteran complained of 
recurrent pain and swelling of the testicles.  There was 
tenderness to palpation of both testes, but no palpable 
masses.  The diagnoses included bilateral testicular 
tenderness of unknown cause.  This examination describes the 
testes in detail but makes no mention of a varicocele.

The veteran testified at a hearing at the RO in January 1996.  
He related that he underwent the vasectomy many years earlier 
because of pain from his varicocele and that doctors had 
informed him that his epididymitis might have been caused by 
his vasectomy.  He described pain and swelling of his 
testicles, which he attributed to his service-connected 
condition.

At the January 1996 hearing the veteran submitted statements 
from Bruce Benge, M.D., and Neal DeSanctis, M.D., who 
reported that the veteran had been treated for bilateral 
scrotal swelling and pain.  




II  Analysis

The veteran's claim for an increased (compensable) rating for 
a left varicocele is well grounded, meaning plausible; the 
file shows the evidence has been properly developed, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran seeks a compensable evaluation for a left 
varicocele.  As noted in the RO hearing officer's decision 
(citing The Merck Manual), a varicocele is a collection of 
large veins, usually occurring in the left scotum and feeling 
like a "bag of worms." 

A varicocele may be evaluated by analogy to varicose veins.  
38 C.F.R § 4.20.

Under rating criteria in effect prior to January 12, 1998, a 
0 percent evaluation is warranted for mild varicose veins, or 
with no symptoms.  A 10 percent rating is assigned for 
moderate bilateral or unilateral varicose veins with 
varicosities of superficial veins below the knees, with mild 
symptoms of pain or cramping on exertion.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  Under rating criteria in effect 
since January 12, 1998, a 0 percent evaluation is warranted 
for asymptomatic palpable or visible varicose veins.  A 10 
percent evaluation requires intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1999).

The recent medical evidence, including private and VA 
examination and treatment reports from 1995 and 1996, fails 
to indicate the presence of a left varicocele, let alone one 
which is symptomatic.  The recent records show complaints of 
bilateral testicle pain and swelling, but such has not been 
medically attributed to a left varicocele.  The records also 
show possible epididymitis, but such is not service 
connected.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. §  
4.14.  While the veteran attributes his symptoms to the 
service-connected left varicocele, doctors have not supported 
his opinion.  The lay opinion by the veteran on medical 
questions, such as diagnosis or etiology, are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the evidence shows the left varicocele is 
currently asymptomatic, and thus a compensable rating is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a compensable rating for a 
left varicocele must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An increased (compensable) rating for a left varicocele is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

